FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10414

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01147-JAT

  v.
                                                 MEMORANDUM*
GASPAR ARROYOS-SERNA, a.k.a.
Gaspar Arroyos, a.k.a. Gus,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Gaspar Arroyos-Serna appeals from the district court’s judgment and

challenges his guilty-plea conviction and 135-month sentence for conspiracy to

possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(A)(ii), 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Arroyos-Serna’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Arroyos-Serna the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Arroyos-Serna has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    13-10414